    Case: 3:20-cv-00046-GFVT Doc #: 8 Filed: 06/17/20 Page: 1 of 5 - Page ID#: 103




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                     CENTRAL DIVISION
                                        FRANKFORT

    NANNIE BLACKBURN, et al.,                        )
                                                     )
          Petitioners,                               )        Civil Action No. 3:20-046-GFVT
                                                     )
    v.                                               )
                                                     )
    JUDGE MARY NOBLE, et al.,                        )                      ORDER
                                                     )
          Respondents.                               )
                                                     )
                                          *** *** *** ***

         Petitioners Nannie Blackburn, April Hoover, Allison Moseley, Jessica Tucker, Jerahco

Walls, Amanda White, and Hollie Workman (collectively “Petitioners”), a group of Kentucky

state inmates all currently confined at the Kentucky Correctional Institution for Women

(“KCIW”), by counsel, have filed a petition for writ of habeas corpus pursuant to 28 U.S.C. §

2241. [R. 1.]1 Petitioners have also filed a motion to expedite consideration of their petition,

specifically requesting that the Court issue a writ of habeas corpus requiring Respondents to

release Petitioners from custody within twenty-four (24) hours, either outright or by moving

them to home confinement or, in the alternative, order that Respondents show cause within three

days why such a writ should not issue. [R. 3.]

         In their petition, Petitioners claim that, in light of their individual vulnerabilities and

exceptional risks posed to them by the current COVID-19 pandemic and an emerging COVID-19



1
 Although the Petitioners originally filed their petition in the United States District Court for the
Western District of Kentucky, a habeas petition must be filed in the district court where the
prisoner is incarcerated. Rumsfeld v. Padilla, 542 U.S. 426, 434 (2004). Because KCIW is
located in Shelby County, which is in this judicial district, see 28 U.S.C. § 97(a); LR
3.1(a)(2)(A), the Western District Court transferred the petition to this Court. [R. 4.]
 Case: 3:20-cv-00046-GFVT Doc #: 8 Filed: 06/17/20 Page: 2 of 5 - Page ID#: 104




outbreak at KCIW, their continued incarceration at KCIW (where they are unable to practice

isolation and social distancing) constitutes deliberate indifference to a substantial risk of serious

harm in violation of the Eighth Amendment. [R. 1.] Thus, Petitioners allege that Respondents

are holding Petitioners in custody in violation of the Eighth Amendment and request that the

Court issue a writ of habeas corpus requiring Respondents to immediately release Petitioners or

transfer them to home confinement. Id.

       The Court has conducted the initial screening required by 28 U.S.C. § 2243 and

concludes that the petition warrants a response and further elaboration from the Respondent.

However, to the extent that Petitioners request immediate release, that request will be denied. As

recently addressed by the Sixth Circuit in Wilson v. Williams, --- F. 3d. ----, 2020 WL 3056217

(6th Cir. June 9, 2020), continued incarceration of even high-risk prisoners does not necessarily,

in and of itself, constitute an Eighth Amendment violation. Id. at *8 (“Here, while the harm

imposed by COVID-19 on inmates at Elkton ‘ultimately [is] not averted,’ the BOP has

‘responded reasonably to the risk’ and therefore has not been deliberately indifferent to the

inmates’ Eighth Amendment rights.’”) (quoting Farmer v. Brennan, 511 U.S. 825, 844 (1994)).

Rather, consideration of Petitioners’ claims requires a fact-based inquiry into whether KCIW

“reasonably responded” to the risk posed to inmates from COVID-19, id. at *8, as well as

consideration of other factors, such as the impact on the public from release of inmates. Id. at

*11. Thus, Respondents must be provided an opportunity to respond to Petitioners’ claims.

Particularly here, where Petitioners urge the Court to expand upon the inquiry described in

Wilson and consider “whether Respondents have consciously disregarded the exceptionally

severe risks to health and life posed by COVID-19 to these specific Petitioners as a result of their

uniquely serious and underlying medical conditions,” [R. 1 at ¶ 65], proper consideration of



                                                  2
 Case: 3:20-cv-00046-GFVT Doc #: 8 Filed: 06/17/20 Page: 3 of 5 - Page ID#: 105




Petitioners’ claims requires the Court to be fully informed and advised by both parties regarding

the nature of the inquiry urged by Petitioners, as well as the factual circumstances regarding the

confinement of each of the Petitioners.

       Similarly, although the Court agrees that this matter should proceed promptly, it does not

agree that a response is required within three days, as requested by Petitioners in their motion to

expedite. [R. 3.] Under 28 U.S.C. § 2243, the Court must first screen the petition, which it has

now done. Alexander v. Northern Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011). It

is true that § 2243 further provides that if a court entertaining an application for a writ of habeas

corpus issues an order directing the respondent to show cause why the writ should not be

granted, “[i]t shall be returned within three days unless for good cause additional time, not

exceeding twenty days, is allowed.” However, Rule 4 of the Rules Governing Section 2254

Cases states that “the judge shall order the respondent to file an answer or other pleading within

the period of time fixed by the court or to take such other action as the judge deems

appropriate.” Rule 1(b) of the 2254 Rules makes this rule applicable to § 2241

proceedings. Under the Rules Enabling Act, 28 U.S.C. § 2072, Rule 4 takes precedence over

Section 2243. Cf. Sanders v. Norris, No. 0:15-51-HRW (E.D. Ky. Oct. 2, 2015); Hendon v.

Burton, 2014 WL 8186698, at *1 (E.D. Mich. Nov. 17, 2014). Thus, following screening, the

Court possesses the discretion to require a response, but only when necessary and within a time

period it concludes is reasonable.

       Again, the legal basis of the inquiry urged by Petitioners, as well as the need for the

underlying facts to be fully and adequately developed, requires providing Respondents with

more than three days to respond to Petitioners’ claims. For these reasons, Petitioners’ motion to

expedite [R. 3] will be denied. Rather, Respondents will be given adequate time to review the



                                                  3
 Case: 3:20-cv-00046-GFVT Doc #: 8 Filed: 06/17/20 Page: 4 of 5 - Page ID#: 106




petition and file a response, after which Petitioners will be provided with the opportunity to file a

reply. The Court will then review the pleadings and determine whether an evidentiary hearing is

warranted and, if so, set the matter for a hearing at a later date. See Rule 8(a) of the Rules

Governing § 2254 Cases in the United States District Courts.

       Accordingly, IT IS ORDERED as follows:

       1.      Petitioners’ Motion to Expedite [R. 3] is DENIED.

       2.      The Clerk of the Court shall send a copy of Petitioners’ habeas petition [R. 1] and

this Order by certified mail to the following using the contact information provided by

Petitioners:

       Secretary Mary Noble
       Kentucky Justice and Public Safety Cabinet
       Office of the Secretary
       125 Holmes Street
       Frankfort, KY 40601-2108

       Commissioner Cookie Crews
       Kentucky Department of Corrections
       275 E. Main St.
       Frankfort, KY 40601

       Warden Vanessa Kennedy
       Kentucky Correctional Institution for Women
       3000 Ash Ave.
       Pewee Valley, KY 40056

       3.      The Clerk of the Court shall send a copy of Petitioners’ habeas petition [R. 1] and

this Order by certified mail to:

       Kentucky Attorney General Daniel Cameron
       700 Capital Avenue, Suite 118
       Frankfort, Kentucky 40601-3449

       4.      Respondents shall file a response to the petition within 10 days. The response

shall be in the form of a memorandum addressing the factual allegations and legal claims



                                                  4
 Case: 3:20-cv-00046-GFVT Doc #: 8 Filed: 06/17/20 Page: 5 of 5 - Page ID#: 107




contained in the petition; a formal motion to dismiss or for summary judgment is not necessary

or appropriate for these proceedings. Respondents shall also include any documentary evidence

relevant to either Petitioners’ claims or Respondents’ response thereto as attachments.

       5.      Petitioners may file a reply in further support of their petition within 5 days after

Respondents file their response. The petition will stand submitted for further review and

decision at that time.

       This the 17th day of June, 2020.




                                                 5
